IN THE SUPREME COURT OF TEXAS

                                 No. 08-0660

              IN RE  SATTERFIELD & PONTIKES CONSTRUCTION, INC.

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relator's motion for emergency stay, filed October 2,  2008,  is
granted.   All trial court proceedings in Cause  No.  DC-06-74,  styled  San
Diego Independent School District v. Satterfield and Pontikes  Construction,
Inc., in the 229th  District  Court  of  Duval  County,  Texas,  are  stayed
pending further order of this Court.
      2.    The petition for writ of mandamus remains  pending  before  this
Court.

            Done at the City of Austin, this October 17, 2008.
                                  [pic]
                                  Blake A. Hawthorne, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk